    Case: 1:20-cv-02640 Document #: 34 Filed: 06/11/20 Page 1 of 5 PageID #:6287




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THE FINAL CO. LLC,
                                                    Case No. 20-cv-02640
                        Plaintiff,
                                                    Judge Harry D. Leinenweber
       v.
                                                    Magistrate Judge Maria Valdez
16BEAUTYDAY, et al.,

                        Defendants.


               MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S
               MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

       Plaintiff The Final Co. LLC (“Plaintiff” or “Final”) submits this Memorandum of Law in

support of its Motion for Entry of a Preliminary Injunction.
      Case: 1:20-cv-02640 Document #: 34 Filed: 06/11/20 Page 2 of 5 PageID #:6288




                                  MEMORANDUM OF LAW

I.      INTRODUCTION

        Plaintiff Final brings the present action against the defendants identified on Schedule A to

the Amended Complaint (collectively, the “Defendants”) for federal design patent infringement

(Count I). As alleged in Plaintiff’s Amended Complaint [12], the Defendants are offering for sale

and selling unauthorized and unlicensed products, namely foldable reusable straws, that infringe

Final’s patented design (the “Infringing Products”), through at least the fully interactive, e-

commerce stores1 operating under the seller aliases identified in Schedule A to the Amended

Complaint (collectively, the “Seller Aliases”).

II.     STATEMENT OF FACTS

        On May 4, 2020, this Court granted Plaintiff’s Ex Parte Motion for Entry of a Temporary

Restraining Order (“the TRO”). [26]. The TRO authorized Plaintiff to provide notice of these

proceedings and the preliminary injunction hearing to Defendants by electronically publishing a

link to the Amended Complaint, the TRO and other relevant documents on a website and by

sending an e-mail to the e-mail addresses identified in Exhibit 2 to the Declaration of Kelly Frazier

and any e-mail addresses provided for Defendants by third parties that includes a link to said

website. [26] at ¶ 7. Since and pursuant to entry of the TRO, several financial accounts associated

with the Seller Aliases have been frozen. See Declaration of Justin R. Gaudio (hereinafter, “Gaudio

Declaration”) at ¶ 2.

        Plaintiff respectfully requests that this Court convert the TRO to a preliminary injunction

against Defendants, so that they remain enjoined from the manufacture, importation, distribution,

offering for sale, and sale of Infringing Products during the pendency of this litigation. As part of


1
 The e-commerce store urls are listed on Schedule A to the Amended Complaint under the Online
Marketplaces.

                                                  1
       Case: 1:20-cv-02640 Document #: 34 Filed: 06/11/20 Page 3 of 5 PageID #:6289




the Preliminary Injunction, Plaintiff requests that Defendants’ financial accounts remain frozen

until completion of these proceedings.

III.      ARGUMENT

       A. This Court Has Already Found that the Requirements for a Preliminary Injunction Have
          Been Satisfied

          Since the standard for granting a TRO and the standard for granting a preliminary

injunction are identical in this Circuit, the requirements for entry of a preliminary injunction

extending the TRO have been satisfied. See, e.g. Charter Nat’l Bank & Trust v. Charter One Fin.,

Inc., 2001 WL 527404, at *1 (N.D. Ill. May 15, 2001) (citations omitted). A temporary restraining

order or preliminary injunction may be issued upon a showing that: “(1) there is a reasonable

likelihood that Plaintiff will succeed on the merits; (2) Plaintiff will suffer irreparable injury if the

order is not granted because there is no adequate remedy at law; (3) the balance of hardships tips

in Plaintiff’s favor; and (4) the public interest will not be disserved by the injunction.” Columbia

Pictures Indus., Inc. v. Jasso, 927 F. Supp. 1075, 1076 (N.D. Ill. 1996). By virtue of this Court’s

entry of the TRO, it has already found that the above requirements have been satisfied.

       B. The Equitable Relief Sought Remains Appropriate

          Since entry of the TRO, PayPal, Inc. (“PayPal”), Alipay, Amazon and Wish.com have

restrained accounts linked to the Seller Aliases that were offering for sale and/or selling the

Infringing Products. In the absence of a preliminary injunction, Defendants may attempt to move

any assets from their financial accounts to an offshore account. In addition, and as established in

Plaintiff’s TRO Memorandum [15], many federal courts, including the Northern District of

Illinois, have granted orders preventing the fraudulent transfer of assets. See, e.g., Lorillard

Tobacco Co. v. Montrose Wholesale Candies & Sundries, Inc., No. 1:03-cv-04844, 2005 WL




                                                   2
      Case: 1:20-cv-02640 Document #: 34 Filed: 06/11/20 Page 4 of 5 PageID #:6290




3115892 (N.D. Ill. Nov. 8, 2005). Therefore, Defendants’ assets should remain frozen for the

remainder of the proceedings.

IV.     CONCLUSION

        In view of the foregoing, Plaintiff respectfully requests that this Court enter the preliminary

injunction.

Dated this 11th day of June 2020.              Respectfully submitted,

                                               /s/ Justin R. Gaudio
                                               Amy C. Ziegler
                                               Justin R. Gaudio
                                               Allyson M. Martin
                                               Jake M. Christensen
                                               Greer, Burns & Crain, Ltd.
                                               300 South Wacker Drive, Suite 2500
                                               Chicago, Illinois 60606
                                               312.360.0080 / 312.360.9315 (facsimile)
                                               aziegler@gbc.law
                                               jgaudio@gbc.law
                                               amartin@gbc.law
                                               jchristensen@gbc.law

                                               Counsel for Plaintiff The Final Co. LLC




                                                  3
    Case: 1:20-cv-02640 Document #: 34 Filed: 06/11/20 Page 5 of 5 PageID #:6291




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 11th day of June 2020, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, I will electronically publish the documents

on a website, and I will send an e-mail to the e-mail addresses identified in Exhibit 2 to the

Declaration of Kelly Frazier and any e-mail addresses provided for Defendants by third parties

that includes a link to said website.


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Jake M. Christensen
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law
                                             jchristensen@gbc.law

                                             Counsel for Plaintiff The Final Co. LLC




                                                4
